Name: 97/681/EC: Commission Decision of 14 October 1997 on the list of programmes for the eradication and monitoring of animal diseases qualifying for a financial contribution from the Community in 1998
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  economic policy;  agricultural policy;  European construction;  EU finance
 Date Published: 1997-10-18

 Avis juridique important|31997D068197/681/EC: Commission Decision of 14 October 1997 on the list of programmes for the eradication and monitoring of animal diseases qualifying for a financial contribution from the Community in 1998 Official Journal L 286 , 18/10/1997 P. 0011 - 0012COMMISSION DECISION of 14 October 1997 on the list of programmes for the eradication and monitoring of animal diseases qualifying for a financial contribution from the Community in 1998 (97/681/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 24 (5) thereof,Whereas in drawing up the list of programmes for the eradication and monitoring of animal diseases qualifying for a financial contribution from the Community for 1998, and the proposed rate and amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account;Whereas the Commission has examined each of the programmes submitted by the Member States from both the veterinary and the financial point of view;Whereas the programmes on the list set out in this Decision will have to be approved individually at a later date;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The programmes listed in the Annex hereto shall qualify for a financial contribution from the Community in 1998.2. For each programme as referred to in paragraph 1, the proposed rate and amount of the Community financial contribution shall be as set out in the Annex.Article 2 This Decision is addressed to the Member States.Done at Brussels, 14 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.ANNEX List of programmes - proposed rate and amount of the Community financial contribution >TABLE>